Citation Nr: 0632036	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  05-02 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder, claimed as secondary to service connected post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 50 percent for PTSD.

3.  Entitlement to a compensable rating for residuals of 
shrapnel wound, left thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1964 to November 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from January 
2004 and April 2004 rating decisions by Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has a headache disorder that is 
related to his service connected PTSD.  In February 2003, he 
underwent a posterior fossa suboccipital craniotomy to remove 
a large posterior fossa meningioma.  He has continued to 
report headaches since that surgery.

On a March 2002 VA neurology progress note (completed prior 
to the discovery of the veteran's meningioma in June 2002), 
the examiner assessed "chronic daily headache, with some 
components of chronic tension type headache, probably related 
to depression which is a current comorbidity."  

A September 2005 statement from the veteran's treating VA 
psychiatrist noted that the veteran had "symptoms of mental 
disorders manifest as nightmares, daytime anxiety with 
associated headaches, anger, hallucinatory type experiences 
and some other signs of [post-traumatic stress disorder]."

A VA neurologic examination in September 2003 diagnosed 
chronic daily headaches (tension type), and status post CPA 
meningioma removal.  In a one sentence addendum to the 
report, dated in April 2004, the VA neurologist stated that 
"I do not find any direct relation of his current diagnosis-
headache disorder with his service connected [post-traumatic 
stress disorder.]"

In view of the differing opinions of record, the Board finds 
that a VA examination by a panel consisting of a psychiatrist 
and a neurologist, with review of the record by the 
examiners, is necessary to reconcile the various findings of 
record with respect to the nature and etiology of the 
veteran's claimed headache disorder.

The veteran testified at a hearing before the undersigned in 
September 2005 that he received treatment every three months 
for his post-traumatic stress disorder at the East Orange, 
New Jersey, VAMC.  He also referred to treatment at the Lyons 
VAMC and the Elizabeth outpatient clinic.  Records of 
treatment for post-traumatic stress disorder at those 
facilities are not currently of record and should be 
obtained.  

In this regard, the Board notes that the veteran last 
underwent a VA psychiatric examination in February 2005, and 
there is presently no indication in the record that a new 
examination would be required.  However, if, after obtaining 
the records referred to above, the RO determines that another 
VA psychiatric examination of the veteran is indicated, such 
examination should be ordered.

The veteran also testified that he pain medication for his 
service connected residuals of shrapnel wound of the left 
thigh was prescribed by a physician at the East Orange VAMC 
in July 2005 or thereabouts.  Pharmacy records from that 
facility should be obtained.

Finally, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2006).  This law eliminated the 
concept of a well- grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  VA has a duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2006). See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).

The claims folder does not contain a VCAA letter specifically 
addressing the issue of entitlement to a compensable 
evaluation for residuals of shrapnel wound, left thigh, and 
the veteran has not been notified of the evidence he needed 
to supply and what VA would do to assist him with that claim 
under Quartuccio, supra.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the VCAA are fully 
complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for entitlement to a compensable 
evaluation for residuals of shrapnel 
wound, left thigh.

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable efforts 
to obtain relevant records not in the 
custody of a Federal department or agency 
and will make as many requests as are 
necessary to obtain relevant records from 
a Federal department; and
(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.

2.  The RO should obtain copies of the 
pharmacy records of the veteran since June 
2002 from the VAMC in East Orange, New 
Jersey.  Records from the summer of 2005 
are particularly relevant to the veteran's 
claim.  All records obtained should be 
associated with the claims folder.

3.  The RO should obtain copies of all 
psychiatric treatment of the veteran since 
June 2002 from the VAMCs in East Orange 
and Lyons, New Jersey, and the VA 
outpatient clinic in Elizabeth, New 
Jersey.  All records obtained should be 
associated with the claims folder.

4.  If, after reviewing the records 
obtained pursuant to paragraph (3) above, 
the RO determines that another VA 
psychiatric examination of the veteran is 
indicated in order to ascertain the 
current severity of the disability, such 
examination should be ordered.

5.  The RO should schedule the veteran for 
a VA examination by panel consisting of a 
psychiatrist and a neurologist to 
determine whether he currently has a 
chronic headache disorder, and, if so, 
whether there is a 50 percent probability 
or greater that such disorder is related 
to, or caused by, his service connected 
PTSD.  The examiners are specifically 
requested to reconcile their conclusions 
with the March 2002, September 2003, and 
September 2005 medical statements 
discussed above.  The examiners should 
explain the rationale for the conclusions 
reached.

6.  Following the above development, the 
RO should readjudicate the veteran's 
claims.  The veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC), 
and an appropriate period of time should 
be allowed for response.  The case should 
then be returned to the Board if 
indicated.

No action is required of the veteran until he is notified by 
the RO; however, he is advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


